       Case 1:19-cv-01587-GSA Document 14 Filed 06/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10    SARINA ELAINE CLARK,                              No. 1:19-cv-01587-GSA

11
                         Plaintiff,
12                                                      ORDER VACATING
             v.                                         ORDER TO SHOW CAUSE
13

14    ANDREW SAUL, Commissioner of Social
      Security,
15                                                      Doc. 12
                         Defendant.
16

17
            On May 28, 2020, the Court issued an order to show cause why the above-captioned case
18

19   should not be dismissed following Plaintiff’s failure to file proof of service of her confidential

20   letter brief in compliance with the provisions of the Scheduling Order (Doc. 5). On May 28,

21   2020, Plaintiff responded to the order to show cause and filed the requisite proof of service on
22   Defendant on May 11, 2020..
23
            Accordingly, the Order to Show Cause is hereby VACATED.
24

25
     IT IS SO ORDERED.
26

27      Dated:     June 1, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                        1
